Dear Mayor Istre:
You indicate the City has to furnish a meeting place for the Civil Service Board meeting, and since the files are public records, you feel the files should be maintained at that same location in order to be accessible during Board meetings. Accordingly, you seek an opinion of the Attorney General as to the necessity of having the files of the Civil Service Board kept at the same location as the Board meets.
We find no statutory requirement mandating where the files must be maintained, although we would agree it would be convenient for the Board to have the files located where they meet. However, R.S. 44:36 simply requires public bodies "to preserve" public records for the length of time designated by law, but we find no designation mandated as to where the custodian must maintain these records. It is logical they be kept were the custodian has his office, but this is not specifically stated in the statute. Moreover, the Public Records Law is relative to retention of records and availability for public inspection as opposed to the maintenance for accessibility by the Board.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                             RICHARD P. IEYOUB Attorney General
                                         By: _____________________ BARBARA B. RUTLEDGE Assistant Attorney General